1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 18CV942-MMA(BLM)
11   ROBERT TAYLOR,

12                                          Plaintiff,       ORDER FOLLOWING MANDATORY
                                                             SETTLEMENT CONFERENCE SETTING
13   v.                                                      TELEPHONIC ATTORNEYS-ONLY CASE
                                                             MANAGEMENT CONFERENCE
14   DANIEL PARAMO, et al.

15                                      Defendants.
16

17
            On November 25, 2019, the Court held a Mandatory Settlement Conference. ECF No. 51.
18
     Mr. Justin Palmer appeared on behalf of Plaintiff and Ms. Sylvie Snyder and Ms. Michelle Des
19
     Jardins appeared on behalf of Defendants. Id. The case did not settle, but progress was made
20
     and the Court finds it appropriate to schedule a follow-up telephonic, attorneys-only Case
21
     Management Conference for December 17, 2019 at 2:00 p.m.                  The Court will initiate the
22
     call. Failure to participate may result in the imposition of sanctions.
23
            IT IS SO ORDERED.
24
     Dated: 11/26/2019
25

26

27

28

                                                         1
                                                                                        18CV942-MMA(BLM)
